Citation Nr: 9928078	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schistosomiasis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is a combat veteran and the claimed stressors 
are deemed credible but the preponderance of the competent 
evidence in the record demonstrates that a diagnosis of PTSD 
is not warranted.

2.  A claim of entitlement to service connection for 
schistosomiasis was initially denied in August 1975 and its 
appeal was thereafter denied by the Board, in a July 1976 
decision, which is final.

3.  The evidence that has been produced since the Board's 
decision of July 1976 is all new, in the sense that it was 
not of record as of July 1976, but it is either not pertinent 
to the claim for service connection for schistosomiasis or 
simply duplicative of evidence already of record as of July 
1976 and not so significant as to warrant its consideration 
in order to fairly decide the merits of said claim for 
service connection.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted, as the fair 
preponderance of the evidence is against the claim for such 
benefit.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. § 3.303, 3.304 (1998).

2.  The Board's decision of July 1976, which denied service 
connection for schistosomiasis, is final.  38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100 (1998).

3.  The evidence that has been produced and associated with 
the claims folder since the Board rendered its decision of 
July 1976 is not new and material and, therefore, it does not 
serve to reopen the previously denied claim of entitlement to 
service connection for schistosomiasis.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First Issue
Entitlement to service connection for PTSD:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for PTSD.  The facts 
relevant to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

Also at the outset, it is noted that United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1999, hereinafter referred to 
as "the Court") has said that, when all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Entitlement to service-connection for post traumatic stress 
disorder (PTSD) requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See, 38 C.F.R. 
§ 3.304(f) (1999).  See, also, -38 U.S.C.A. § 1154(b) (West 
1991), as well as the cases of Zarycki v. Brown, 6 Vet. App. 
91 (1993), and Cohen v. Brown, 10 Vet. App. 128 (1997).

At a minimum, a "clear diagnosis" of PTSD should be an 
"unequivocal" one.  See, Cohen, at 139.  Also, VA 
regulations require that every diagnosis of a mental disorder 
conform to the provisions of the most recent (fourth) edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, commonly known as the 
DSM-IV.  See, 38 C.F.R. § 4.125(a) (1998).

In the present case, the veteran contends that he is entitled 
to be service-connected for PTSD, as he believes that the 
stressors that he suffered while serving in Vietnam during 
the Vietnam era triggered the onset of this disability.

The Board notes that the record supports the veteran's 
contentions of having been a combat veteran, as he was 
awarded a Vietnam Combat Certificate and an Air Medal for 
distinguishing himself by meritorious achievement while 
participating in sustained aerial flight in support of combat 
ground forces of the Republic of Vietnam from October 1966 to 
January 1967.  Consequently, the claimed stressors are 
accepted as credible, insofar as they are consistent with the 
circumstances, conditions and hardships of such service.

A question has arisen, however, regarding whether a diagnosis 
of PTSD is indeed warranted in the present case.  A 
discussion, and subsequent analysis, of the three medical 
documents that address this specific question in the record, 
as well as of the other pertinent evidence that is also of 
record, follows.

A review of the service medical records reveals no evidence 
of any psychiatric difficulties, or diagnoses, at any time.  
This includes the report of the medical examination that was 
conducted for separation purposes in December 1967, which 
reveals a normal psychiatric evaluation of the veteran, and 
the report of medical history that the veteran filled out and 
signed for the same purposes and at the same time, in which 
he denied ever having had, or currently having, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry and nervous trouble of any 
sort.  

The post-service competent evidence of record that is closest 
chronologically to the veteran's period of active military 
service is the report of a VA medical examination that was 
conducted in May 1975, pursuant to his having filed a claim 
for service connection for schistosomiasis and an eye 
condition.  This report reveals no complaints of any 
psychiatric problems and a negative ("within normal 
[limits]")
examination of the veteran's nervous system, which included 
an evaluation of his psychiatric status and personality.

The Board notes that the veteran submitted a two-page 
typewritten statement in February 1997 describing the claimed 
stressors.  While this document is in Spanish, the Board sees 
no reason to remand the matter on appeal for the translation 
of this document due to the fact that the information 
contained therein was thereafter essentially repeated, in 
English, at a December 1997 RO hearing, the transcript of 
which is of record.  A need to translate this document has 
not arisen also because of the fact that, as already 
discussed, the veteran's contentions regarding the claimed 
stressors are deemed credible and have been accepted due to 
his status as a combat veteran.

The first of the three above mentioned medical documents in 
the record addressing the question of whether a diagnosis of 
PTSD is warranted in the present case is the report of a 
February 1997 VA examination by a board of three 
psychiatrists.  According to this document, the three VA 
psychiatrists reviewed the claims folder and posteriorly 
examined the veteran, who came to the office by himself, had 
no medical record in the examining facility and no history of 
any psychiatric interventions other than his being seen 
currently by a private psychiatrist by the name of Dr. 
Cubano.  It was noted that the veteran, who served one year 
in Vietnam and was awarded several medals including the 
Vietnam Campaign and the Vietnam Service medals, did not 
bring up nor show any evidence of being involved in any 
battle during service, although, as already shown, he was 
indeed involved in combat and his contentions regarding the 
claimed stressors have already been accepted as credible.  
(Also, the reader will note later in this decision that this 
same board of VA psychiatrists reviewed again the file and 
re-examined the veteran a year later, with this information 
regarding status as a combat veteran already at hand and then 
expressed again their opinion regarding the core question 
hereby under consideration.)  It was also noted that the 
veteran had no psychiatric hospitalizations or treatment 
during or after service.

The above report also reveals that, after service, the 
veteran worked for one year as a penal guard and later worked 
for 26 years as a supervisor for the "Federación de 
Cooperativas."  He retired in 1995 and denied being working 
at the time of the interview.  Regarding his complaints, it 
was noted that the veteran said that he had never felt well 
("nunca me he sentido bien") and that, lately, he had been 
having nightmares ("pesadillas") and headaches ("dolores 
de cabeza").  He reported being the father of two adult 
children and said that his wife had just retired after 30 
years working for the Social Services Department.  He also 
said that he felt rather weak and that he spent a great deal 
of time at home.

According to the above report, the veteran was found to be a 
well developed, well nourished middle age man, with a beard 
of about two weeks, who wore prescribed eyeglasses and was 
appropriately dressed and looked clean.  He was alert and was 
in contact [with reality], but he had depressive components 
or attitudes.  However, he expressed himself freely and his 
thoughts/expressions were relevant and well organized.  There 
was no thought disorder, nor perceptive disorder, and, while 
he admitted to suicidal thoughts once in the past, there was 
really no history of suicidal attempts and he was not 
considered to be a suicidal risk at the time of the 
examination.  He related well with people, had a clear 
sensorium, preserved judgment, was able to differentiate 
between right and wrong and was considered competent.  Very 
mild dysthymia was diagnosed in Axis I and a global 
assessment of functioning (GAF) level of 85 was assigned.

The second of the three above mentioned medical documents in 
the record addressing the question of whether a diagnosis of 
PTSD is warranted in the present case is the private medical 
statement that was subscribed by the veteran's private 
psychiatrist, Dr. Cubano, in June 1997.  This evidence was 
submitted by the veteran at around the same time that he 
perfected his appeal of the RO's March 1997 denial of service 
connection for PTSD.  According to this document, the veteran 
served in Vietnam in the mid-sixties and was the recipient of 
several decorations and medals for his service at that time.  
He flew in more than 25 missions over hostile territory in 
support of counterinsurgency operations and was sent to a 
hospital in Okinawa, where he started losing weight and 
suffering from melenas and weaknesses and where a diagnosis 
of Bilharzia was made.

According to the above medical statement, the stressors 
included being aware that a soldier who had just replaced him 
as a point guard was killed by a shot in the forehead by a 
sniper and having witnessed another soldier being hit in the 
legs by a grenade.  After leaving Vietnam, he suffered from 
flashbacks and insomnia and became restless and irritable, 
and had repetitive dreams about his traumatic experiences in 
combat.  He still had these episodes of dreams and 
flashbacks, awakening sweating and in fear.  He had been a 
patient of the subscribing private psychiatrist since August 
1995 and assisted regularly to his appointments.

The above medical statement further reveals that, on mental 
status examination, the veteran was a well developed, well 
nourished, cooperative but not spontaneous male patient, with 
ideas of worthlessness and low self esteem.  The affect was 
depressed and the mood anxious.  He had repetitive dreams, 
with frequent flashbacks.  He said that he awoke with fear 
and cold sweat and that he was irritable.  He complained of 
auditory hallucinations, as he heard his name being called 
and the groans of the wounded.  He said that he did not 
tolerate noises and reacted with violence, that he could not 
be in groups and that he was suspicious of strangers.

According to the above private medical statement, the veteran 
had adequate intellectual functions and fair judgment and 
insight, but the attention span was short, concentration was 
poor, he was easily distracted, was socially withdrawn and 
could not finish any task.  PTSD with generalized anxiety 
disorder were diagnosed and the subscribing psychiatrist said 
that, while he was able to manage his funds, the veteran 
needed treatment for an indefinite period of time, that he 
had had severe traumatic experiences in combat, was wounded 
and saw friends killed next to him, that he had not been able 
to cope with those life-threatening episodes and that his 
prognosis was poor, as he was "not rehabilitable."

At the December 1997 RO hearing, the veteran essentially 
restated his contentions of record to the effect that he 
suffered traumatic experiences while serving in Vietnam and 
that he believed that they were the cause of the PTSD that 
was diagnosed by Dr. Cubano.  He and his representative also 
pointed out the fact that the VA psychiatrists who examined 
the veteran in February 1997 failed to elicit any information 
regarding the veteran's combat experiences and, instead, 
limited themselves to say that there was no evidence of 
inservice stressors.  Both the veteran and his representative 
then invited the RO to reconsider this aspect of the claim, 
as the evidence of record did show that the veteran was 
indeed a combat veteran.  The record shows that the RO then 
re-scheduled the veteran for a second PTSD examination by the 
same board of three VA psychiatrists who examined the veteran 
in February 1997.

According to the report of the February 1998 VA PTSD medical 
examination, the three VA psychiatrists who examined the 
veteran in February 1997 reviewed again the claims folder, to 
include the transcript of the December 1997 RO hearing and 
the June 1997 medical statement from Dr. Cubano, none of 
which were of record as of February 1997, as they were both 
produced thereafter.  They then re-examined the veteran and 
submitted the report of medical examination hereby being 
discussed.  Regarding the events in the war zone, they noted 
that the veteran said that another soldier whose last name he 
believed was McGuire and whom he called his friend was killed 
after having relieved the veteran as a point man.  It was 
noted, however, that the veteran "spoke about this very 
superficially and the rest of the time what he only said 
[was] that there were a lot of horrible things that 
happened."
 
The above report also reveals that the veteran said that he 
retired in 1995 because he was not feeling well and was 
having problems with his employees.  He had, however, no 
evidence of any psychiatric treatment until 1995, when he 
began treatment with Dr. Cubano, although he stated that he 
had gone to a psychologist a couple of times prior to that.  
Prior to starting describing the veteran's symptoms, the 
subscribing psychiatrists said that the veteran's attitude 
during the course of the interview was "very manipulative" 
and that one of the first things that they noticed was that 
the veteran tried to appear as if he did not remember the 
previous board examination of February 1997.  When he was 
asked about the information that he gave at that time, he 
"allege[d] that he did not give that information and then 
started to ask when was he seen here because he had not been 
here before."  This, in the psychiatrists' opinion, "was 
felt to be very voluntary on the part of this veteran."  
Also, when asked about specific things, most of the time the 
veteran was very vague and he usually said that "maybe this 
happened, I really do not know" or "I cannot remember 
exactly."  He alleged to having seen horrible things but, 
when asked to specify what these things were, he never 
responded or gave any kind of description.  He referred to be 
at home and to feel depressed.
 
On objective (mental status) evaluation, the above report 
describes the veteran as a well developed, well nourished 
individual who came to the interview with a several days 
growth of beard, but cleanly dressed.  He appeared to have a 
sad facial expression and, as stated earlier, there were a 
lot of voluntary components observed in his behavior.  He 
tried to give the appearance as if he did not remember his 
previous examination or the information that he gave earlier, 
but it was noted that there was absolutely no description of 
any dissociative episode.  He referred to "bad dreams" but 
he was never specific except when he mentioned the incident 
in which his friend McGuire was killed, but he referred not 
remembering when this had happened.  In most of his answers, 
he was unspecific, alleging not to be sure or not being able 
to remember exactly what was going on.

According to the above report, the veteran also said that the 
prescribed medications that he took at night did not help him 
sleep adequately and explained that he did nothing specific 
during the daytime, being mostly at home, feeling depressed 
and with feelings of worthlessness.  He was not considered 
suicidal or homicidal and displayed a fairly adequate affect.  
The mood appeared to be somewhat depressed.  He was oriented 
in person, place and time and his memory, "despite his 
trying to appear as forgetful" as possible, was "fairly 
preserved," and so was his intellectual functioning.  
Judgment was fair, insight was very poor and he was 
considered mentally competent to handle VA funds.  The 
diagnoses were of mild dysthymia, in Axis I, strong passive 
dependent personality characteristics, in Axis II, and a GAF 
score of 60 to 65, in Axis V.  Also, the psychiatrists 
provided the following opinion:

The members of this Board do not find 
that the evidence in this veteran's 
history of symptoms complies with the 
diagnostic criteria for Post Traumatic 
Stress Disorder.  This veteran gave no 
manifestations of an emotional disorder 
following his military service.  He was 
able to maintain his family and to work 
in a supervisory position for a period of 
26 years.

The Board is certainly aware of the fact that the veteran is 
a combat veteran.  His allegations regarding the claimed 
stressors are therefore deemed credible because they are 
certainly consistent with the circumstances that most likely 
surrounded his period of combat service in Vietnam.  However, 
as explained above, the fact remains that a board of three VA 
psychiatrists who has reviewed the entire file and examined 
the veteran twice has unanimously and categorically concluded 
that the veteran does not fulfill the criteria for a 
diagnosis of PTSD and that, therefore, such a diagnosis is 
simply not warranted in the present case.

The Board has weighed all the pertinent evidence of record 
and has determined that the medical conclusions of February 
1997 and February 1998, which were rendered by a board of 
three psychiatrists who reviewed the file and examined the 
veteran on two separate occasions and who had the benefit of 
taking into consideration the veteran's December 1997 
testimony and the private medical statement of June 1997, 
outweigh the single PTSD diagnosis that is contained in the 
record.  The facts that Dr. Cubano's is the only diagnosis of 
PTSD in the record, that it was rendered more than 25 years 
after service and that the veteran has no known psychiatric 
history between 1968 and 1995 inevitably, albeit regrettably, 
leads the Board to find that the evidence against the claim 
for service connection for PTSD clearly outweighs the 
evidence favoring that claim.

In view of the above, the Board hereby concludes that service 
connection for PTSD is not warranted because a fair 
preponderance of the evidence of record is against the claim 
for such a benefit.  The claim has failed and must be denied.



Second Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for 
schistosomiasis:

The record shows that the RO denied a claim for service 
connection for schistosomiasis in August 1975, after 
reviewing the evidence of record at the time, which included 
the service medical records, showing an inservice diagnosis 
and treatment for schistosomiasis, and the report of the May 
1975 VA medical examination, revealing that the 
schistosomiasis (also referred to as Bilharzia) was inactive.

The record further shows that the veteran appealed the above 
rating decision of August 1975 to the Board, which denied the 
benefit sought on appeal, in a decision dated in July 1976.  
Then, more than 20 years later, in December 1996, the veteran 
requested that his claim be reopened and the RO immediately 
advised him, by letter of January 1997, of the need for him 
to submit new and material evidence that would be considered 
sufficient to reopen the already final decision by the Board.

The Board notes that the only evidence that the veteran 
submitted in response to the above "duty to assist" letter 
from the RO was his and his spouse's testimonies at the 
December 1997 RO hearing, at which time he restated his 
contentions to the effect that he was treated for 
schistosomiasis during service in 1967 -a fact that is 
supported by the record- and asked, through his 
representative, for a 60-day period to submit additional 
evidence showing that the condition was currently manifested, 
i.e., active.  Unfortunately, the Board has been unable to 
find in the record the promised evidence and, in fact, it is 
noted that the veteran indicated, in a May 1999 statement 
that he submitted in response to a March 1999 Supplemental 
Statement of the Case, that he had "no further evidence" to 
submit, and then asked that his appeal be forwarded to the 
Board.

Regarding the veteran's spouse's testimony at the December 
1997 RO hearing, it is noted that she stated at that time 
that she had known the veteran since prior to his induction 
and that the gastrointestinal symptomatology reportedly 
associated to the schistosomiasis had been present since she 
met him.

In addition to the above testimonial evidence, the Board 
notes that the record contains the already-referred to 
private medical statement of June 1997 and the reports of the 
VA PTSD examinations of February 1997 and February 1998, all 
addressing the question of whether the veteran suffers from 
PTSD or not, as well as the report of a February 1998 VA 
scars examination, revealing the fact that the veteran has a 
scar on the left knee.

The record further shows that, in the March 1997 rating 
decision hereby on appeal, the RO denied the veteran's 
request to reopen the claim for service connection for 
schistosomiasis, after concluding that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim.

VA law and regulations provide that decisions by the Board are 
final unless the Chairman of the Board orders reconsideration 
or the Board, on its own motion, corrects an obvious error in 
the record.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100 (1998).  Decisions by the Board 
disallowing a claim on appeal can only be re-opened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).   In the 
present case, the cut-off date would be July 1976, which is 
the date when the claim was last disallowed on any basis.

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" that had been adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases (see, e.g., Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995), and Evans v. Brown, 9 Vet. App. 273 
(1996)) that required the reopening of a claim on the basis 
of a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the case, was declared invalid.  
Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires that, in order for the new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, in 
this regard, Tobler v. Derwinski, 2 Vet. App. 8 (1991); see, 
also, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Accordingly, the Board 
will hereby consider the question of whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra, i.e., strictly under the criteria set forth in 
§ 3.156(a).  No prejudice to the veteran in the present case 
is exercised by the Board's appellate disposition herein 
because, first, the veteran has already been provided notice 
of the applicable law and regulations pertaining to claims 
based on new and material evidence and, second, the Board's 
review of the claim under the more flexible Hodge standard 
accords the veteran a less stringent "new and material" 
evidence threshold to overcome.  See, in this regard, Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993);  and Fossie v. 
West, 12 Vet. App. 1, 5 (1998).

As noted above, the evidence that has been associated with 
the file since July 1976 includes the June 1997 private 
medical statement from Dr. Cubano, the reports of the VA 
medical examinations of February 1997 and February 1998, the 
transcript of the December 1997 RO hearing and the report of 
the February 1998 VA scars examination.  All this evidence is 
new, in the sense that none of it was of record as of July 
1976.  None of it is material, however, for the reasons 
explained in the following paragraph.

Regarding the evidence other than the transcript of the RO 
hearing, the Board notes that such evidence is not material 
simply because none of it is pertinent to the matter of 
service connection for schistosomiasis.  The evidence 
contained in the transcript of the December 1997 RO hearing 
is not material because it is merely duplicative of evidence 
that was already of record, as it merely reiterates the 
veteran's historic contentions to the effect that he was 
treated for schistosomiasis during service and that he 
believes that the disease is currently active.  As noted 
earlier, the veteran promised to submit competent evidence 
demonstrating that the disease is indeed active, but failed 
to do so, and the record thus remains devoid of evidence that 
could be considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim, as required by 38 C.F.R. § 3.156(a) (1998).

The Board's finding to the effect that the testimonial 
evidence that was submitted in December 1997 cannot be 
considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim is further supported by the fact that the testimony 
provided by the veteran's spouse only serves to reinforce an 
RO's earlier conclusion to the effect that the 
schistosomiasis preceded service.

In view of the above, the Board concludes that none of the 
evidence that has been produced since July 1976 can be 
considered to be both new and material so as to warrant the 
reopening of the previously denied claim for service 
connection for schistosomiasis and its subsequent review on 
the merits.  The present appeal has failed, as it is hereby 
being denied, and the claim for such benefits remains 
unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could reopen a finally denied claim, VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  However, VA has no outstanding 
duty to inform the veteran of the necessity to submit any 
such evidence in the present case because nothing in the 
record suggests the existence of evidence that might warrant 
the reopening of the finally denied claim of entitlement to 
service connection for schistosomiasis.  (See, in this 
regard, Butler, at 171, in which the Court said that, while 
the veteran had, at some point in time, made a statement to 
the effect that he had received medical treatment at two 
particular places, he had made no suggestion that the 
treatment had resulted in any competent evidence that would 
suffice to reopen his previously denied claim for service 
connection and that, therefore, VA did not have a duty under 
§ 5103(a) to inform him that those treatment records were 
necessary to complete his application.)  Accordingly, the 
Board is of the opinion that, in the present case, VA has not 
failed to meet its obligations with regard to the appealed 
claim under 38 U.S.C.A. § 5103(a) (West 1991) and that, 
consequently, no further assistance to the veteran in this 
regard is warranted at this time.


ORDER

1.  Service connection for PTSD is denied.

2.  New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schistosomiasis, the claim remains unopened 
and the appeal is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

